Citation Nr: 0502501	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  97-21 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left hallux valgus 
with arthritis in the metatarsalphangeal joint and loss of 
sensation, which is currently 20 percent disabling.

2.  Entitlement to service connection for a left knee injury 
secondary to the veteran's service connected left foot 
disability.

3.  Entitlement to service connection for a right knee injury 
secondary to the veteran's service connected left foot 
disability.

4.  Entitlement to service connection for a right foot injury 
secondary to the veteran's service connected left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to June 
1987.

This appeal arises from a February 1997 rating decision by 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans' Affairs which continued a 20 percent disability 
rating for hallux valgus with arthritis in the 
metatarsalphangeal joint and loss of sensation.

In a notice of disagreement received by the RO in March 1997, 
the veteran appeared to attempt to reopen the matter of 
service connection for hypertension.  The Board refers this 
matter to the RO for appropriate action.

The issues of entitlement to service connection for a left 
knee injury, a right knee injury, and a right foot injury 
secondary to the veterans left foot disability, are on appeal 
from an August 2004 rating decision.  They are addressed in 
the REMAND portion of the decision.


FINDING OF FACT

The veteran's service-connected left hallux valgus with 
arthritis in the metatarsalphangeal joint and loss of 
sensation is no more than moderately severe; with pain, 
stiffness, and numbness as well as a limited range of motion, 
but with intact strength.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected left hallux valgus with arthritis 
in the metatarsalphangeal joint and loss of sensation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.71, 4.71a, Diagnostic Codes 
5280, 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's February 1997 rating decision that the 
evidence did not show that the criteria had been met for an 
increased rating for left hallux valgus with arthritis in the 
metatarsalphangeal joint and loss of sensation.  This notice 
also informed the appellant of the reasons and bases for the 
RO's decision.  In May 2003, the veteran received notice of 
the VCAA and a description of what the evidence must show to 
establish entitlement to an increased rating for left hallux 
valgus with arthritis in the metatarsalphangeal joint and 
loss of sensation.  The letter explained to the veteran that 
VA would obtain federal treatment records and would make 
reasonable efforts to help her get any private medical 
records she specified, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records and for ensuring that VA received 
any necessary private records. In addition, the veteran 
received statements of the case which further described the 
standard for adjudicating her claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
discussions in the RO decision, the VCAA letters, and SOCs 
sent to the appellant notified her of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2003).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial unfavorable AOJ decision was made 
in February 1997, which is prior to enactment of the VCAA on 
November 9, 2000.  When the veteran notified the RO of her 
disagreement with the decision, she received a statement of 
the case describing the standard for adjudicating her claims.  
By letter dated in May 2003, the veteran was provided notice 
of VA's duty to develop her claims pursuant to the VCAA 
provisions.  This notice, combined with the SOC and SSOCs 
sent to the veteran, clearly complies with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
common sense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA's notices.

To the contrary, a blind adherence to the Pelegrini decision 
would further delay adjudication of this claim, which has 
been pending for seven years, and deprive the veteran of her 
right to timely seek redress before a court of superior 
jurisdiction.  This delay may be substantial since there are 
thousands of pending claims involving "post-adjudicatory" 
notices which, if all summarily remanded, would add to the 
backlog of cases to be adjudicated by VA and increase the 
"wait in line" by this veteran, as well as all other VA 
claimants, in the adjudication of the claims.  

Quite simply, there is no basis for concluding that harmful 
error has occurred to this veteran because she received her 
VCAA notice after an initial AOJ adjudication.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  On the facts of this case, 
the Board finds that no prejudicial error results in the 
veteran's receipt of her section 5103 notice following the 
RO's initial determination in this case, particularly when 
considering the procedural posture of the case.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, the RO obtained the veteran's 
treatment records from VA medical facilities.  Finally, the 
veteran has been afforded VA examinations addressing the 
disability in issue.  Therefore, a remand for additional 
examination is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2003); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

II. Increased Rating

The veteran argues that an increased rating is warranted for 
her left hallux valgus with arthritis in the 
metatarsalphangeal joint and loss of sensation.  She asserts 
that she has symptoms that include pain, stiffness, and 
swelling of her left great toe and foot.  

The veteran's service medical records reflect that the 
veteran had a left bunionectomy with a first metatarsalostomy 
in July 1981 and surgery in February 1982.  A radiographic 
report dated January 1982 indicated that the medial third of 
the head of the left metatarsal was absent post-surgery.  
Subsequently, the veteran was given a limited duty profile 
due to the continued pain and early arthritis in her left 
foot.  In February 1987, the Medical Board found the veteran 
unfit to continue military service.  They determined she had 
bilateral first metatarsal bunions with hallux valgus 
surgery, but she continued to have tenderness, pain with 
strenuous activity, and decreased range of motion and early 
arthritis of the left first metatarsalphangeal joint.  In 
addition, the veteran had decreased sensation over the medial 
aspect of the left distal forefoot and great toe.  As a 
result, in April 1987, the Physical Evaluation Board 
recommended that the veteran be separated from service with a 
combined rating of 10 percent. 

Post-service, the veteran underwent a VA examination in March 
1988.  The examiner diagnosed her with post-operative 
residuals of the left foot with arthritis of the 
metatarsalphalangeal joint of the left great toe and 
arthritis of the left leg.  The examiner reported that the 
veteran walked with a normal gait but she could not walk on 
her toes due to pain.  The range of motion of the 
metatarsalphalangeal joint was 5 degrees dorsiflexion and 10 
degrees plantar flexion.  The range of motion of the 
interphalangeal joints of the left toe was 0 degrees 
extension and 20 degrees flexion.

In September 1989, the veteran underwent another VA 
examination indicating that she continued to have marked pain 
and numbness of the left great toe and swelling of the left 
leg below the knee.  The examiner found a "very definite" 
left foot antalgic limp and gait, as well as "very 
definite" anesthesia along the left great toe and side of 
the foot.  In addition, the veteran had generalized 
lymphedema of the left leg.  The examiner determined there 
was complete ankylosis of the left metatarsalphalangeal joint 
of the great toe and the range of motion of the 
interphalangeal joint was limited to 10 degrees flexion with 
pain.  Subsequent to this examination, the RO increased the 
veteran's disability rating to 20 percent from September 11, 
1989.

A March 1992 VA examination indicated swelling in the 
veteran's left leg, below the knee, which the examiner 
reported was typical of lymphedema.  There was a marked bony 
enlargement of the metatarsalphalangeal joint of the left 
great toe and the toe was ankylosed with minimal dorsiflexion 
and 0 degrees plantar flexion.  The veteran had pain with 
forced manipulation of her toe.  A December 1996 VA 
examination indicated that the veteran was unable to squat 
due to pain and weakness in her knees as well as pain in her 
left great toe.  In addition, she was unable to rise on her 
heels or toes due to this pain.  Furthermore, there were 
hypertropic changes of the talus of the left foot.

Finally, the veteran underwent a VA examination in August 
2003.  The examiner reported that the veteran complained of 
symptoms such as numbness, stiffness, and pain in the 
metatarsalphalangeal joint.  Furthermore, the veteran related 
that her pain was exacerbated by prolonged standing and her 
foot swelled after standing for more than five hours.  The 
examiner observed that the veteran's foot had normal 
dorsiflexion and plantar flexion.  There was no weakness or 
swelling at the time of the examination and the veteran's 
foot strength was intact for heel and toe raises.  The 
examiner described a 20-degree hallux valgus on the veteran's 
metatarsalphalangeal joint.  The great toe had flexion of 15 
degrees and 0-10 degrees extension.  Sensory was also intact.  
The examiner concluded that it is likely that the veteran 
would have greater limitation of function with repetitive use 
during flare-up, but it was not feasible to express this 
additional degree of limitation with any medical certainty.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

Under the laws administered by VA, unilateral hallux valgus 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2003).  Under DC 5280,  an evaluation of 10 percent 
evaluation is warranted when there is severe hallux valgus, 
equivalent to amputation of the great toe; or when there has 
been an operation with resection of the metatarsal head.  A 
disability rating greater than 10 percent is not available 
under this diagnostic code.  38 C.F.R. § 4.71a; Diagnostic 
Code 5280.

As for the possibility of a higher rating under another 
diagnostic code, see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board will also consider whether the veteran may 
be entitled to a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, other foot injury.  Where there is a 
moderate foot injury, a 10 percent rating is warranted; a 20 
percent rating is warranted for a moderately severe injury; 
and 30 percent is warranted for a severe injury.  A 40 
percent rating is warranted for actual loss of use of the 
foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

In addition, the United States Court of Appeals for Veterans 
Claims ("the Court") has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Finally, the Board must 
consider the  limitation of function of the joints under 38 
C.F.R. § 4.45.  The provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) did not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including flare-ups.

The veteran's most recent examination indicated continued 
pain and limitation of motion, although there was no evidence 
of ankylosis.  Moreover, there was no evidence of weakness or 
numbness during the examination.  The examiner conceded that 
greater limitation of motion was likely with increased use 
during flare-ups, but it would not be possible to quantify 
the DeLuca factors in terms of additional motion loss.  
Therefore, the Board finds that the veteran's disability is 
not more than moderately severe, warranting a disability 
rating no greater than 20 percent.  In arriving at this 
determination, consideration has been given to the entire 
evidence of record.  As the preponderance of the evidence is 
against the veteran's increased rating claim, the benefit of 
the doubt rule enunciated in 38 C.F.R. § 5107 (b) is not 
applicable.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Accordingly, the claim must be denied.


ORDER

A rating in excess of 20 percent for left hallux valgus with 
arthritis in the metatarsalphangeal joint and loss of 
sensation is denied.


REMAND

The RO denied service connection for a left knee injury, 
right knee injury, and a right foot injury secondary to the 
veterans left foot disability in an August 2004 rating 
action.  In August 2004, the RO received a notice of 
disagreement with the denial.  However, the RO has not issued 
a statement of the case, and an appeal has not been perfected 
as to this issue.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  It is proper to remand the claim 
because the veteran has not been provided a 


SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following action:

The RO should provide the appellant 
with a statement of the case as to the 
issues noted above from her August 2004 
notice of disagreement and all relevant 
actions taken on the claim.  The 
appellant should be informed that she 
must file a timely and adequate 
substantive appeal in order to perfect 
an appeal of this issue to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should 
not be certified to the Board.  If so, 
subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless she receives further notice 
from the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


